              Case 2:18-cr-00422-SMB Document 1120 Filed 02/09/21 Page 1 of 7




11   Paul J. Cambria, Jr. (NY Bar No.1430909, admitted pro hac vice)
     Erin E. McCampbell (NY Bar No. 4480166, admitted pro hac vice)
22   LIPSITZ GREEN SCIME CAMBRIA LLP
33
     42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
44   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
55   pcambria@lglaw.com
66   emccampbell@lglaw.com
     Attorneys for Michael Lacey
77
     Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
88   Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
99   BIENERT | KATZMAN PC
     903 Calle Amanecer, Suite 350
10
10   San Clemente, California 92673
11   Telephone: (949) 369-3700
11
     Facsimile: (949)369-3701
12
12   tbienert@bienertkatzman.com
     wbernstein@bienartkatzman.com
13
13   Attorneys for James Larkin
14
14
15
15   Additional counsel listed on next page
16
16
17
17
                                     IN THE UNITED STATES DISTRICT COURT
18
18
                                           FOR THE DISTRICT OF ARIZONA
19
19
20
20   United States of America,                           NO. CR-18-00422-PHX-SMB
21
21                            Plaintiff,                 DEFENDANTS’ REPLY IN FURTHER
22   vs.                                                 SUPPORT OF MOTION TO
22
                                                         CONTINUE TRIAL
23
23   Michael Lacey, et al.,
                                                         (Oral argument requested)
24
24                       Defendants.
25
25
26
26
27
27
28
28


           DEFENDANTS’ REPLY IN FURTHER SUPPORT OF MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 1120 Filed 02/09/21 Page 2 of 7




     Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
1
     Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
2    Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
3    DROOKS, LINCENBERG & RHOW PC
     1875 Century Park East, 23rd Floor
4
     Los Angeles, California 90067-2561
5    Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
6    glincenberg@birdmarella.com
7    aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
8    Attorneys for John Brunst
9    Bruce Feder (AZ Bar No. 004832)
10   FEDER LAW OFFICE PA
     2930 E. Camelback Road, Suite 160
11   Phoenix, Arizona 85016
     Telephone: (602) 257-0135
12   bf@federlawpa.com
13   Attorney for Scott Spear

14   David Eisenberg (AZ Bar No. 017218)
     DAVID EISENBERG PLC
15
     3550 N. Central Ave., Suite 1155
16   Phoenix, Arizona 85012
     Telephone: (602) 237-5076
17   Facsimile: (602) 314-6273
18   david@deisenbergplc.com
     Attorney for Andrew Padilla
19
     Joy Malby Bertrand (AZ Bar No. 024181)
20   JOY BERTRAND ESQ LLC
21   P.O. Box 2734
     Scottsdale, Arizona 85252
22   Telephone: (602)374-5321
     Facsimile: (480)361-4694
23   joy.bertrand@gmail.com
24   Attorney for Joye Vaught

25
26
27
28                                                ii

              DEFENDANTS’ REPLY IN FURTHER SUPPORT OF MOTION TO CONTINUE TRIAL
             Case 2:18-cr-00422-SMB Document 1120 Filed 02/09/21 Page 3 of 7




 1                                                   REPLY
 2          Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and Joye
 3   Vaught (“Defendants”), by and through their undersigned attorneys, moved for an order continuing
 4   the trial date from April 12, 2021, to September 20, 2021, because of the ongoing coronavirus
 5   pandemic and the Defendants’ pending petition for a writ of mandamus regarding their Motion to
 6   Recuse, which is pending before the Ninth Circuit and will be submitted for decision as of March 3,
 7   2021 (“Motion”). 1 (See Doc. 1113.) In its response, the government agreed that a continuance is
 8   needed to ensure the safety and health of the trial participants, but suggested that the trial should be
 9   continued to August 16, 2021, with a status conference in mid-June to re-assess the feasibility of the
10   August trial start date, rather than to September 20, 2021. (See Doc. 1119 at 2.) Defendants submit
11   the instant reply in further support of the Motion and maintain that the trial should be continued to
12   September 20, 2021.
13          Defendants chose September 20, 2021 after careful consideration of counsels’ calendar and
14   the predictions regarding Covid-19 vaccine rollout. Although there is no perfect time to try a criminal
15   case of this size and complexity (even when there is no global pandemic), starting the trial on
16   September 20, 2021, rather than a month earlier, will minimize breaks. Two defense counsel have
17   scheduling conflicts in the fall, one of which would be avoided with the September 20 date but not
18   with the August 16 date. Specifically, one counsel, who is the only lawyer representing his client, has
19   a pre-paid vacation scheduled for September 6-17, 2021. At the time this vacation was scheduled and
20   paid for, it would not have interfered with the trial. If counsel is forced to cancel the vacation, counsel
21   will lose money. Separately, another counsel is scheduled to be married in early November out of
22   state, and will require a short recess from November 2-10, 2021 (seven trial days if the Court sits each
23   weekday 2). That counsel, too, is also the only lawyer representing her client, and she scheduled the
24
     1
           The Ninth Circuit recently determined that the case will be submitted without oral argument
25   on March 3, 2021. See In re Michael Lacey, et al., Ninth Circuit Dkt. No. 20-73408 (Doc. 16).
26   2
             The Court has not said how many trial days it anticipates sitting each week, which will
27   significantly influence how many calendar weeks the trial will last. It would be helpful for the parties
     to know the Court’s thoughts regarding the number of days each week the Court anticipates devoting
28   to the trial (and which days).
                                                      1
           DEFENDANTS’ REPLY IN FURTHER SUPPORT OF MOTION TO CONTINUE TRIAL
             Case 2:18-cr-00422-SMB Document 1120 Filed 02/09/21 Page 4 of 7




 1   wedding seeking to avoid conflicts with both the trial date and the pandemic. It is unclear whether
 2   either proposed trial date would avoid this interruption.
 3          Additionally, it appears that ensuring the safety of the trial participants will be better
 4   accomplished with a September 20, 2021 start date. Public health experts believe that life will return
 5   to something that resembles “normal” during the third and fourth quarters of 2021, after the public
 6   has had access to the vaccines. 3 That return to normalcy assumes a timely rollout of the vaccines;
 7   however, at present, the rollout has been significantly slower than anticipated. For example, federal
 8   health officials initially anticipated that 50 million Americans would receive their first and second
 9   vaccine doses by the end of January. 4 But, as of February 4, 2021, only 6 million Americans were
10   fully vaccinated, with an additional 27 million Americans having received their first dose. 5 Indeed,
11   individuals who are eligible for the vaccine, including certain defense counsel, have been unable to
12   obtain an appointment for their first dose. 6 Moreover, it takes up to two weeks after the second dose
13   for the vaccine to become fully effective. 7 Based on this information, it is not likely that the younger
14   trial participants, with no preexisting conditions, will be fully vaccinated with time for the vaccines to
15   become effective before August 16, 2021. The additional four weeks requested by Defendants make
16

17
     3
             See Elisabeth Rosenthal, When Will We Throw Our Masks Away? I asked Dr. Fauci, New
     York Times (Nov. 19, 2020), available at:
18   https://www.nytimes.com/2020/11/19/opinion/sunday/anthony-fauci-covid-interview.html (last
     visited Feb. 3, 2021).
19

20
     4
            See Ryan W. Miller, USA Today, How Will You Be Told When It’s Your Turn for a COVID-19
     Vaccine? It’s Complicated (Jan. 6, 2021), available at:
21   https://www.usatoday.com/story/news/health/2020/12/24/covid-vaccine-eligibility-how-when-
     americans-notified/4008128001/ (last visited Feb. 3, 2021).
22
     5       See New York Times, Covid-19 Live Updates: As U.S. Vaccinations Speed Up, Cautious
23
     Optimism Grows (Feb. 4, 2021), available at:
24   https://www.nytimes.com/live/2021/02/04/world/covid-19-coronavirus (last visited Feb. 4,
     2021).
25   6       See Erie County Department of Health, Covid-19 Vaccine Information (Feb. 1. 2021), available
26
     at: https://www2.erie.gov/health/index.php?q=covid-19-vaccine-information (last visited Feb. 3.
     2021).
27   7       See CDC, What to Expect After Getting a Covid-19 Vaccine (Jan. 11, 2021), available at:
     https://www.cdc.gov/coronavirus/2019-ncov/vaccines/expect/after.html (last visited Feb. 4,
28   2021).
                                           2
               DEFENDANTS’ REPLY IN FURTHER SUPPORT OF MOTION TO CONTINUE TRIAL
             Case 2:18-cr-00422-SMB Document 1120 Filed 02/09/21 Page 5 of 7




 1   that goal far more realistic. For all these reasons, the more prudent cause of action, with respect to
 2   the health and safety of the trial participants (including many witnesses who will travel to this District
 3   to provide their testimony, stay in local lodging, and obtain food from local restaurants), is to set the
 4   date for September 20, 2021, with a status conference in mid-June, as the government suggested, to
 5   reassess the progress with vaccinations.
 6          Moreover, although Defendants appreciate the judiciary’s commitment to providing guidance
 7   to the courts on juror safety during trials that occur during the pandemic as cited by the government
 8   (see Docs. 1119-1, 1119-2), the guidance appended to the government’s Response provides no
 9   information about conducting a complex, multi-defendant trial like this one, with likely more than 50
10   trial participants and most witnesses traveling to the District from around the country. To counsel’s
11   knowledge, no such trial has been conducted or is scheduled to be conducted during the pandemic.
12   Additionally, as discussed in the Motion, in another complex criminal case, the government, itself,
13   recently took the position that such a trial cannot be conducted safely until September. (See Doc.
14   1113-1 at 1). Although the government claims here that “everyone” now prepares witnesses remotely,
15   in that same case the government took the position that it could not adequately prepare its witnesses if
16   the trial was to proceed at any earlier time because in-person meetings are essential to witness
17   preparation and cannot be done safely at this time. (See id. at 2.) Like the government, defense
18   counsel will be ineffective if they are unable to meet in person with their clients and are unable to
19   prepare their more significant witnesses in person.
20   \
21   \
22   \
23   \
24   \
25   \
26   \
27   \
28   \
                                           3
               DEFENDANTS’ REPLY IN FURTHER SUPPORT OF MOTION TO CONTINUE TRIAL
              Case 2:18-cr-00422-SMB Document 1120 Filed 02/09/21 Page 6 of 7




 1                                                   CONCLUSION
 2           For all these reasons, Defendants request that the Court continue the April 12, 2021, trial date
 3   to September 20, 2021. Such a date is more likely to hold than one that is set at a time when public
 4   health officials have indicated that the general population will be undergoing vaccination.
 5
             RESPECTFULLY SUBMITTED this 9th day of February, 2021.
 6

 7                                            Paul J. Cambria, Jr.
 8                                            Erin E. McCampbell
                                              LIPSITZ GREEN SCIME CAMBRIA LLP
 9
                                              By:      /s/ Paul J. Cambria, Jr.
10                                                     Paul J. Cambria, Jr.
11                                                     Attorneys for Michael Lacey

12   Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (Jan. 2020) § II (C)
     (3), Erin E. McCampbell hereby attests that all other signatories listed, and on whose behalf this filing is submitted,
13
     concur in the filing’s content and have authorized its filing.
14
                                              Thomas H. Bienert, Jr.
15                                            Whitney Z. Bernstein
                                              BIENERT KATZMAN, PLC
16

17                                            By:      /s/ Whitney Z. Bernstein
                                                       Whitney Z. Bernstein
18                                                     Attorneys for James Larkin
19

20                                            Gary S. Lincenberg
                                              Ariel A. Neuman
21                                            Gopi K. Panchapakesan
22                                            BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                                              DROOKS, LINCENBERG & RHOW, P.C.
23
                                              By:      /s/ Ariel A. Neuman
24                                                     Ariel A. Neuman
25                                                     Attorneys for John Brunst

26

27

28
                                            4
                DEFENDANTS’ REPLY IN FURTHER SUPPORT OF MOTION TO CONTINUE TRIAL
             Case 2:18-cr-00422-SMB Document 1120 Filed 02/09/21 Page 7 of 7




                                               Bruce Feder
 1
                                               FEDER LAW OFFICE, P.A.
 2
                                               By:   /s/ Bruce Feder
 3                                                   Bruce Feder
                                                     Attorneys for Scott Spear
 4

 5
                                               David Eisenberg
 6                                             DAVID EISENBERG, P.L.C.
 7
                                               By:   /s/ David Eisenberg
 8                                                   David Eisenberg
                                                     Attorneys for Andrew Padilla
 9

10                                             Joy Bertrand
                                               JOY BERTRAND, ESQ.
11
                                               By:   /s/ Joy Bertrand
12                                                   Joy Bertrand
13                                                   Attorneys for Joye Vaught

14   On February 9, 2021, a PDF version
15   of this document was filed with
     Clerk of the Court using the CM/ECF
16
     System for filing and for Transmittal
17   Of a Notice of Electronic Filing to the
     Following CM/ECF registrants:
18

19   Kevin Rapp, kevin.rapp@usdoj.gov
20   Reginald Jones, reginald.jones4@usdoj.gov
     Peter Kozinets, peter.kozinets@usdoj.gov
21   Margaret Perlmeter, margaret.perlmeter@usdoj.gov
22   Andrew Stone, andrew.stone@usdoj.gov
     Daniel Boyle, daniel.boyle2@usdoj.gov
23

24

25

26

27

28
                                            5
                DEFENDANTS’ REPLY IN FURTHER SUPPORT OF MOTION TO CONTINUE TRIAL
